Citation Nr: 1604473	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in a June 1988 rating decision, which denied service connection for retinitis pigmentosa.

2.  Entitlement to an increased initial rating for retinitis pigmentosa, rated at 70 percent from October 13, 2004, to December 9, 2008, and at 90 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from November 1984 to February 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over the case was subsequently transferred to the RO in North Little Rock, Arkansas.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The CUE issue is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The mischaracterization of the medical findings noted at entry (i.e. whether there existed a progressive eye disease at entry) in a June 1988 rating decision did not lead to a materially different outcome and the RO's determination at that time that the retinitis pigmentosa was not aggravated by service was supported by the evidence then of record.  


CONCLUSION OF LAW

CUE was not committed in a June 1988 rating decision denying service connection for retinitis pigmentosa.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Duties to Notify and Assist

As an initial matter, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

B.  Legal Criteria

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. at 313-14; see also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

As a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never meet the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that, "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim."  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998).  In Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id.  at 234.

The law in effect at the time of the June 1988 rating decision was as follows.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C. 331.  

A veteran who served after December 31, 1946, is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability manifested in service existed before service will rebut the presumption.  38 U.S.C. 311, 337.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. 353; 38 C.F.R. 3.306(a). 

The specific finding requirement that an increase in disability during peacetime service is due to the natural progress of the condition will be met when the available evidence of a nature generally acceptable as competent shows that the increase in severity of a disease or injury or acceleration in progress was that normally to be expected by reason of the inherent character of the condition, aside from any extraneous or contributing cause or influence peculiar to military service.  Consideration will be given to the circumstances, conditions, and hardships of service.  38 U.S.C. 353; 38 C.F.R. 3.306(c). 

In a March 1985 memorandum to the chairman, the Office of the General Counsel indicated that service-connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin if the evidence as a whole established that the condition in question was incurred or aggravated during service within the meaning of VA law and regulations.  The memorandum indicates that VA adjudicators, "ordinarily are justified in finding that [a congenital, developmental, or familial in origin] disease, by its very nature, preexisted the Veteran's service."  Vet. Aff. Op. Gen. Couns. 1-85, 1985 WL 260565 (D.V.A.)

C.  Factual Background

The record of the 1984 enlistment examination reveals a finding of abnormal evaluation of the eye.  The examiner noted that the Veteran had pigmentation in the area of the macula and defective visual acuity and that a progressive eye disease was suspected.  The record adds that the Veteran was previously rejected due to his eyes.  In August 1984, the Veteran provided documentation from a private treating physician that the Veteran did not have progressive eye disease.  The enlistment examination was duly amended to indicate that although the Veteran had defective visual acuity, he did not have a disabling eye condition.  

A March 1985 eye consultation revealed macular disease bilaterally versus pigment changes.  

A May 1987 optometry record reveals a finding of bone corpuscle pigment 360 degrees bilaterally.  The diagnosis was retinitis pigmentosa.  The Veteran was referred to ophthalmology and a visual field test was ordered.  A May 1987 visual field report indicates that the Veteran had poor fixation.  

A September 1987 Medical Evaluation Board (MEB) record reveals a determination that the Veteran's condition was "very consistent" with retinitis pigmentosa.  The record notes that the visual fields showed a question of a defect superior temporally in both eyes to gross finger counting, that there was a small superficial corneal defect in the right eye, and that periphery examination showed bony speculation in both eyes.  The record also notes that the Veteran's grandfather was blind, "making the [Veteran's] disease consistent with an x-linked recessive disease.  The examiner determined the retinitis pigmentosa existed prior to service and was not exacerbated by service.  

A June 1988 rating decision denied service connection for retinitis pigmentosa.  The decision notes that retinitis pigmentosa is a constitutional or developmental abnormality and that no aggravation by military service was shown.  The decision notes that the enlistment exam showed a history of eye disease, that the pigmented area of macula showed progressive eye disease, and that the September 11, 1987, Medical Evaluation Board noted retinitis pigmentosa, consistent with x-linked recess disease.

D.  Analysis

The appellant initially argues that CUE was committed in the June 1988 rating decision because the RO denied the claim on the basis that the Veteran's retinitis pigmentosa was a congenital defect.  The Board finds no credence to this argument; there is no indication in the June 1988 decision that the RO denied the claim because the retinitis pigmentosa was a developmental defect.  In this regard, the Board notes that although the decision references the retinitis pigmentosa as a developmental "abnormality," which could refer to either a defect or disease, the RO also references the retinitis pigmentosa as a disease three times.  There is no reference to a defect in the decision.  Furthermore, the rating decision reveals the RO's explicit determination that there was no aggravation, which would have been an unnecessary determination if the RO believed the retinitis pigmentosa was a defect.  Thus, the Board finds this argument fails to show CUE in the June 1988 decision.  

Alternately, the appellant agrees that the RO considered the retinitis pigmentosa a congenital disease.  The appellant alleges that the RO still committed CUE, however.  First, the appellant argues that CUE was committed because the RO did not provide the specific findings and discussion required by Op. G.C. 1-85, VAOPGCPREC 82-90, and VAOPGCPEC 3-2003 and VA regulation.  The 1990 and 2003 General Counsel opinions had not been issued in June 1988.  As such, they are not for consideration.  The Board has reviewed Op. G.C. 1-85, which was a March 1985 memorandum to the Chairman of the Board.  The memorandum does not present any new legal standard.  

With regard to VA regulation, the appellant reports that the rating decision makes bare findings in support of the determination that the retinitis pigmentosa was not aggravated by service.  The appellant argues that the evidence shows an increase in service, which triggered the RO's need to make a specific finding that the increase was due to the natural progress of the disease per 38 U.S.C. 353; 38 C.F.R. 3.306(a).  Although VA regulation did require a "specific finding," it did not require the specific finding to be explicitly noted in adjudicative decisions.  Rating decisions dating prior to the 1990 effective date of 38 U.S.C.A. § 5104(b) are not required to set forth in detail the factual bases for their decisions; in the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  The Board finds the evidence does not suggest the rating board did not make the requisite findings.  

The rating decision reveals an explicit determination that the retinitis pigmentosa was a developmental abnormality that was not aggravated by service.  The Board finds a reasonable interpretation of this determination is that the RO found the retinitis pigmentosa preexisted service and was not aggravated by service.  There is no evidence that the RO did not make the requisite findings in determining that the condition preexisted service and was not aggravated, including any underlying determination as to whether the condition underwent an increase in severity during service.  

In this regard, the Board notes that there is no undebatable medical evidence of an increase in the severity of the retinitis pigmentosa during the Veteran's active service.  Although the Veteran underwent a decrease in visual acuity during service, he was determined to have defective visual acuity at entrance and there was no explicit finding as of the June 1988 rating decision that the defective visual acuity was associated with the retinitis pigmentosa.  Furthermore, the record does not indicate that there was an increase in the macular pigmentation noted at entry.  In light of this evidence, which the Board finds a reasonable person could construe as evidence of no increase in severity, the Board finds the RO's failure to provide a detailed factual basis was permissible and the moving party's argument is really a disagreement with the RO's weighing of the evidence, which is not CUE.   
 
The appellant also argues that CUE was committed because the RO reported that the entrance examination revealed a preexisting history of eye disease when the entrance exam actually revealed a negative finding as to previous eye disease.  The Board agrees that the June 1988 rating decision reveals a misstatement of fact, namely the existence of eye disease at entrance, which satisfies the first prong.  However, a showing of CUE still requires that the undebatable error manifestly changed the outcome at the time it was made.  The Board finds the appellant's argument fails to meet the second prong.  The evidence of record at the time of the June 1988 rating decision included an August 1984 statement from a private physician that the Veteran did not have eye disease, diagnoses in service of retinitis pigmentosa, and a MEB determination that the retinitis pigmentosa preexisted service.  The record also included Op. G.C. 1-85, which reveals the General Counsel's finding that retinitis pigmentosa is a congenital disease that is "typically" preexisting.  Based on the evidence of record at the time of the June 1988 decision, notably the MEB determination, the Board finds the RO could reasonably have determined that the retinitis pigmentosa preexisted service even if it had applied the correct facts.  In other words, the RO's mischaracterization of the entrance exam was not undebatable error that manifestly changed the outcome.  Thus, the Board finds this argument fails to show CUE.  

Finally, the appellant argues that CUE was committed because the RO did not develop the claim and only relied on the service medical records in making its determination.  VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Thus, this argument fails to show CUE.  

Accordingly, the Board concludes that the June 1988 rating decision was not based on CUE.  


ORDER

Having determined CUE was not committed in a June 1988 rating decision denying service connection for retinitis pigmentosa, the appeal is denied.  


REMAND

The Board finds the claim of entitlement to a TDIU would benefit from an opinion from a vocational specialist to determine if the Veteran has been unemployable for any part of the period of the claim, with consideration of the finding in May 2007 that the Veteran was employable and the finding in January 2011 that the Veteran needed additional vocational rehabilitation.

Since a remand of the TDIU claim is in order, development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected disabilities should be completed while the case is in remand status.  In addition, since the evidence developed in response to the TDIU claim could be relevant to the schedular or extra-schedular rating warranted for the Veteran's retinitis pigmentosa, the Board will remand that issue as well.

Accordingly, this case is remanded to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issues remaining on appeal.  

2.  Then, obtain an opinion from a vocational specialist.  The specialist is asked to address the functional effects of the Veteran's retinitis pigmentosa on his ability to secure or follow a substantially gainful occupation since October 2004.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.  The specialist should address the vocational rehabilitation findings in May 2007 that the Veteran was job ready and employable and in October 2011, after the Veteran had moved, that the Veteran had an employment handicap and warranted vocational rehabilitation services.   

3.  Undertake any other indicated development.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


